Case 3:18-cv-16876-BRI\/|-DEA Document 1 Filed 12/05/18 Page 1 of 10 Page|D: 1

Williani H. Healey, Esq.
KLUGER HEALEY, LLC
106 Apple Street, Suite 302
Tinton Falls, New Jersey 07724
(732) 852-7500

 

Attorneysfor Plaintijj‘
UNITED sTATEs DISTRICT coURT
DISTRICT oF NEW JERSEY
PAUL GoLLINGE,
Plai“fiff» _ civil Acnon No. is-
v. `
RETAIL DESIGN SOLUTIONS» LLCS CoMPLAINT AND JURY DEMAND

RUITENBERG DESIGN GROUP, LLC d/b/a
RUITENBERG LIND DESIGN GROUP,
LLC; K-FAB SERVICES, LLC;
RUITENBERG DESIGN ASSOCIATES,
LLC; PAUL RUH`ENBERG, III; and JILL
RUITENBERG,

Defendants.

Plaintiff PAUL GOLLINGE (“Plaintifi”) by his attorneys, KLUGER HEALEY, LLC, by
Way of complaint against the Defendants RETAIL DESIGN SOLUTIONS, LLC (“Design
Solutions”), RUTI`ENBERG DESIGN GROUP, LLC d/b/a RUITENBERG LIND DESIGN
GROUP, LLC (“RDG”), K-FAB SERVICES, LLC (“K~Fab”), RUITENBERG DESIGN
ASSOCIATES, LLC (“Ruitenberg Associates”), PAUL RUITENBERG, III (“Mr. Ruitenberg”), and
JILL RUITENBERG (“Mrs. Ruitenberg”) (collectively, “Defendants”), alleges as follows:

NATURE OF THE ACTION

1. This is a civil action for damages based upon Defendants’ flagrant and Willful

violations of Plaintiff’ s rights guaranteed to him by: (i) the overtime provisions of the Fair Labor

Standards Aots (“FLSA”), 29 U.S.C. § 207(a); (ii) the minimum wage provisions of the FLSA, 29

Case 3:18-cv-16876-BRI\/|-DEA Document 1 Filed 12/05/18 Page 2 of 10 Page|D: 2

U.S.C. § 206(a); (iii) the overtime provisions of the New Jersey Wage and Hour Law (“NJWHL”),
N.J.S.A., 34:1156a et seq.; (iv) the minimum wage provisions of the NJWHL, 34:11-56a et seq.;
and (v) any other claim(s) that can be inferred from the facts set forth herein.

JURISDICTION AND VENUE

2. This court has original jurisdiction over Plaintiff’s actions arising under the FLSA
pursuant to 28 U.S.C. § 1331, in that the action arises under federal law. This court has
supplemental jurisdiction over Plaintift"s actions under the NJWHL pursuant to 28 U.S.C. § 1367,
as Plaintift`s state law claims arise from the same transaction or occurrence as the claims arising
under federal law.

3. This court has personal jurisdiction over Det`endants, as the individuals are
residents of the state of New Jersey and the limited liability companies each have their principal
place of business in the state of New Jersey.

4. Venue is proper in this court pursuant to 28 U.S.C. § 1391, as all Det`endants reside
in, do business in, and a substantial part of the acts or omissions giving rise to the claims alleged
herein occurred within this judicial district

PARTIES

5. At all relevant times herein, Plaintiff was and is a citizen of the state ofNew Jersey
and was an “employee” of Defendants, entitled to protection, defined by the FLSA, NJWHL, and
New Jersey common law.

6. Design Solutions is a limited liability company organized and existing under the
laws of the state of New Jersey With a principal place of business at 1095 Cranbury South River

Road, Suite 3, Jamesburg, New Jersey 08831.

Case 3:18-cv-16876-BRI\/|-DEA Document 1 Filed 12/05/18 Page 3 of 10 Page|D: 3

7. RDG is a limited liability company organized and existing under the laws of the
state of New Jersey with a principal place of business at 1095 Cranbury South River Road, Suite
3, Jamesburg, New lersey 08831.

8. K-Fab is a limited liability company organized and existing under the laws of the
state ofNew Jersey with a principal place of business located at 1095 Cranbury South River Road,
Suite 3, Jamesburg, New Jersey 08831.

9. Ruitenberg Associates is a limited liability company organized and existing under
the laws of the state of New Jersey with a principal place of business at 3207 Warren’s Way,
Wanaque, New Jersey 07465.

10. Mrs. Ruitenberg is the sole owner of Design Solutions and the president and chief
executive officer of RDG and K-Fab, wholly owned subsidiaries of Design Solutions.

11. Mrs. Ruitenberg has, at all relevant times, exercised the power to hire, fire, and
control the wages and working conditions of Plaintiff.

12. Mr. Ruitenberg was, at all relevant times (until December 2017), a director ofRDG.
He is also the husband of Mrs. Ruitenberg, and owner of Ruitenberg Associates.

l3. Mr. Ruitenberg has, at all relevant times (until December 2017), exercised the
power to hire, fire, and control the wages and working conditions of Plaintiff.

14. RDG was and remains engaged in the business of improving and remodeling retail
environments, including all aspects of planning and design, as well as the construction and
installation of fixtures, signage, tlooring, lighting, and other décor.

15. K-Fab was and remains engaged in the business of fabricating and installing design
installations for RDG.

16. On or about January 3, 2018, Mr. Ruitenberg formed Ruitenberg Associates.

Case 3:18-cv-16876-BRI\/|-DEA Document 1 Filed 12/05/18 Page 4 of 10 Page|D: 4

17. Ruitenberg Associates is the successor to RDG and K-Fab as it performs similar
work within the same geographical area, utilizes the same tools, equipment or facilities, and lists
substantially the same work experience as its predecessors, RDG and K-Fab.

18. At all relevant times herein, Defendants are and Were “employers” within the
meaning of the FLSA, NJWHL, and New Jersey common law.

19. Additionally, at all relevant times herein, Defendants’ qualifying annual business
income exceeded $500,000.

20. Defendants engaged in interstate commerce within the meaning of the FLSA, as
they have customers who originate from states other than New Jersey and use food products and
materials that originate in other states, the combination of which subjects Defendants to the
FLSA’s overtime requirements as an enterprise

FACTUAL ALLEGATIONS

21. Plaintiff was employed by Defendants in or around June 2015 through in or around
May 2018 with an approximate one month break in employment in or around December 2017.

22. Throughout his employment with Defendants, Plaintiff worked approximately 50
hours per week.

23. During Plaintiff’ s first period of work, lasting approximately 31 months or 124
weeks, Plaintiff was to be compensated at an hourly rate of $26.44/hour for hours worked up to 40
hours in a workweek. During this period of work, Plaintiff worked as an installer of signs and
lights in grocery retail stores.

24. During PlaintifPs second period of employment, lasting approximately 26 weeks,
Plaintiff was to be compensated as an exempt employee at a salary of $2,390.38 every other week.

25. Plaintiff was compensated for only two weeks for straight time worked during his

second period working for Defendants.

Case 3:18-cv-16876-BRI\/|-DEA Document 1 Filed 12/05/18 Page 5 of 10 Page|D: 5

26. For each week that he worked more than 40 hours in a workweek, Plaintiff did not
receive any compensation for any work he performed
COUNT ONE

Fair Labor Standards Act - Failure to Pay Minimum Wages
29 U.S.C. § 206(a)

27. Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if
fully set forth herein.

28. As provided by 29 U.S.C. § 206(a), employers are obligated to pay a “minimum
wage” to their employees for each hour worked

29. The FLSA further requires that wages be paid promptly on regular payment dates.

30. At all relevant times, Plaintiff was an “employee” as defined under 29 U.S.C. §
203. At no time during his employment was Plaintiff exempt from the minimum wage provisions
of the FLSA.

31. At all relevant times, each defendant was an “employer” as defined under 29 U.S.C.
§ 203.

32. For certain weeks during Plaintiff’ s employrnent, Defendants did not pay Plaintiff
the wages Defendants had agreed to pay nor did Defendants pay the minimum wage required by
the FLSA.

33. Additionally, Defendants did not promptly pay Plaintiff wages on regular payment
dates as required by the FLSA.

34. Defendants’ violations of the FLSA were willful and intentional and/or were not in
good faith. Defendants knew or should have known that the practices complained of herein were
unlawful

35. Plaintiff is entitled to the minimum rate of pay for every hour worked per

workweek.

Case 3:18-cv-16876-BRI\/|-DEA Document 1 Filed 12/05/18 Page 6 of 10 Page|D: 6

36. Plaintiff is also entitled to liquidated damages and attorneys’ fees for the
Defendants’ violations of the FLSA’s minimum wage provisions
WHEREFORE, Plaintiff demands judgment against Defendants, jointly or severally, for

unpaid wages recoverable under the FLSA, liquidated damages, attorney’s fees and the costs of

suit.
COUNT TW()
Fair Labor Standards Act - Failure to Pay Overtime Wages
29 U.S.C. § 207(a)
37 . Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if
fully set forth herein.

38. Pursuant to 29 U.S.C. § 207(a), “no employer shall employ any of his employees
who in any workweek is engaged . . . for a workweek longer than forty hours unless such employee
receives compensation for his employment in excess of the hours above specified at a rate not less
than one and one-half times the regular rate at which he is employed.”

39. At all relevant times, Plaintiff was an “employee” as defined under 29 U.S.C. §
203. At no time during his employment was Plaintiff exempt from the overtime provisions of the
FLSA.

40. At all relevant times, each defendant was an “employer” as defined under 29 U.S.C.
§ 203.

41. Defendants violated the FLSA by failing to compensate Plaintiff at a rate of one
and one-half times his regular rate of pay for any hours worked in excess of 40 hours per week in
violation of 29 U.S.C. § 207(a).

42. Defendants’ violations of the FLSA were willful and intentional and/or were not in
good faith. Defendants knew or should have known that the practices complained of herein were

unlawful

Case 3:18-cv-16876-BRI\/|-DEA Document 1 Filed 12/05/18 Page 7 of 10 Page|D: 7

43. Plaintiff is entitled to his overtime pay for all hours worked each week in excess of
40 at the rate of one and on-half times his regular rate of pay.

44. Plaintiff is also entitled to liquidated damages and attorneys’ fees for the
Defendants’ violations of the FLSA’s overtime provisions

WHEREFORE, Plaintiff demands judgment against Defendants, jointly or severally, for
unpaid wages recoverable under the FLSA, liquidated damages, attorney’s fees and the costs of
the suit.

COUNT THREE

New Jersey Wage and Hour Law ~ Failure to Pay Minimum Wage
N.J.S.A. § 34:11~56a4

45. Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if
fully set forth herein.

46. Pursuant to N.J.S.A. § 34:11-56a4, employers are obligated to pay a “minimum
wage” to their employees for each hour worked

47. At all relevant times, Plaintiff was an “employee” as defined by the NJWHL. At no
time during his employment was Plaintiff exempt from the minimum wage provisions of the
NJWHL.

48. At all relevant times, each defendant was an “employer” as defined by the NJWHL.

49. For certain weeks during Plaintiff’ s employment, Defendants did not pay Plaintiff
the wages Defendants had agreed to pay nor did Defendants pay the minimum wage required by
NJWHL.

50. Plaintiff is entitled to the minimum rate of pay for every hour worked per
workweek.

51. Plaintiff is also entitled to interest and attorneys’ fees for the Defendants’ violations

of the NJWHL’s minimum wage provisions

Case 3:18-cv-16876-BRI\/|-DEA Document 1 Filed 12/05/18 Page 8 of 10 Page|D: 8

WHEREFORE, Plaintiff demands judgment against the Defendants, jointly or severally,
for unpaid wages recoverable under the NJ"WHL, interest, attorney’s fees and the costs of the suit.
COUNT FOUR

New Jersey Wage and Hour Law - Failure to Pay Overtime
N.J.S.A. § 34211-56a4

52. Plaintiff incorporates the allegations contained in the previous paragraphs of this
complaint as if fully set forth herein.

5 3. Pursuant to N.J.S.A. § 34211-56a4, employers are required to compensate their
employees at a rate not less than one and one-half times their regular rate of pay for any hours
worked in excess of 40 in a workweek.

54. At all relevant times, Plaintiff was an “employee” as defined by the NJWHL. At no
time during his employment was Plaintiff exempt from the overtime provisions of the NJWHL.

5 5. At all relevant times, each defendant was an “employer” as defined by the N.WVHL.

56. Defendants violated the NIWHL by failing to compensate Plaintiff at a rate of one
and one-half times his regular rate of pay for any hours worked in excess of 40 hours per week in
violation of N.J .S.A. § 34:11-56a4.

5 7. Plaintiff is entitled to his overtime pay for all hours worked each week in excess of
40 at the rate of one and on-half times his regular rate of pay.

58. Plaintiff is also entitled to interest and attorneys’ fees for the Defendants’ violations
of the NJWHL’s overtime provisions

WHEREFORE, Plaintiff demands judgment against Defendants, jointly or severally, for
unpaid overtime wages recoverable under the NJWHL, interest, attorney’s fees and the costs of

the suit.

Case 3:18-cv-16876-BRI\/|-DEA Document 1 Filed 12/05/18 Page 9 of 10 Page|D: 9

COUNT FIVE
Breach of Contract

59. Plaintiff incorporates the allegations contained in the previous paragraphs of this
complaint as if fully set forth herein.

60. Plaintiff and Defendants agreed that from 2015 through 2017 Plaintiff’s straight
time hourly rate for work performed was to be $26.44/hour and, for straight time worked during
2018, Plaintiff was to be paid a salary of $2,390.38 every other week.

61. Plaintiff worked for Defendants from June 2015 through May 2018.

62. Defendants failed to compensate Plaintiff for time worked in accordance with their
wage agreement

WHEREFORE, Plaintiff demands judgment against Defendants, jointly or severally, for
unpaid wages, together with interest and the cost of suit.

_C__(M
Unjust Enrichment

63. Plaintiff incorporates the allegations contained in the previous paragraphs of this
complaint as if fully set forth herein.

66. Through their failure to reimburse Plaintiff for his out of pocket business expenses
and medical expenses, Defendants have benefited and continue to benefit

67 . When Plaintiff paid for his out of pocket business expenses and medical expenses,

both he and Defendants understood that he would be reimbursed

68. Defendants would be unjustly enriched, if they retain the benefits without
reimbursing Plaintiff.
69. Plaintiff has suffered and continues to suffer damages from Defendants failure to

reimburse him for the out of pocket business expenses and medical expenses

Case 3:18-cv-16876-BRI\/|-DEA Document 1 Filed 12/05/18 Page 10 of 10 Page|D: 10

WHEREFORE, Plaintiff demands judgment against Defendants, jointly or severally, for

unreimbursed expenses, together with interest and the cost of suit.

JURY DEMAND

Pursuant to F ederal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury on all

issues so triable

Dated: December 5, 2018

KLUGER HEALEY, LLC

By: /s William H. Healev
WILLIAl\/l H. HEALEY

106 Apple Street, Suite 302
Tinton Falls, New Jersey 07724
(732) 852-7500

Attorneysfor Plainti]jr

10

